Title: Phoebe P. Morris to Dolley Payne Madison, 24 June 1813 (Abstract)
From: Morris, Phoebe P.
To: Madison, Dolley Payne Todd


24 June 1813. Writes “in sincere anxiety for the health of the President,” and asks for “at least a line to say whether the reports of his illness are not exaggerated.” Adds at the request of her father [Anthony Morris] that he has decided “to leave us all here except Brother that he may be at more liberty to avail himself of the first opportunity which shall present itself from any port.”
